Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.
Claim Interpretation
In claims 2 and 3, “alkalis” is interpreted to mean at least metals from the groups of alkali metals or alkaline earth metals because pg. 4 line 13-23 of the specification describes that the metal hydride and dopants may be based on alkaline metals, not just alkali metals.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 10-11, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mongstad (NPL – “Transparent yttrium hydride thin films prepared by reactive sputtering”). Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”), Maehlen (NPL – “Engineering of the band gap and optical properties of thin films of yttrium hydride”), and the Mongstad Thesis (NPL – “Thin-film metal hydrides for solar energy applications”) are used as evidence of inherency.
Regarding claim 1, Mongstad (NPL) teaches forming yttrium (metal) hydride films on glass (substrate) by pulsed DC magnetron sputtering (physical vapor deposition process) in a chamber containing argon and hydrogen (essentially oxygen free) (Section 2 – Experimental methods). Additionally, Mongstad teaches exposing the metal hydride layer to air, and thus oxygen, to form an oxidized metal hydride film (Section 3.1 Optical Properties, Section 3.3 – Oxygen content in samples). Mongstad fails to explicitly teach that the oxidized metal hydride film has photochromic properties. However, oxygen containing yttrium hydride has photochromic properties (Chang Abstract, Introduction) and thus the oxidized film of Mongstad inherently has photochromic properties. Additionally, yttrium hydride films exposed to air will form a thin oxide layer at the surface and a substantial amount of O impurities in the bulk of the films, wherein the oxygen containing yttrium hydride formed exhibits reversible photochromism (Maehlen pg. 1)
Regarding claim 2, as described in the claim 1 rejection, Mongstad teaches the metal in the metal hydride is yttrium (rare earth metal) (Abstract).
Regarding claim 4, Mongstad teaches the metal hydride is yttrium hydride (Abstract).
Regarding claim 5, Mongstad teaches the metal hydride may be yttrium dihydride (YH2) (Section 3.2 – Structural properties).
Regarding claim 6, Mongstad teaches depositing a molybdenum capping layer on top of the metal hydride without any air exposure in between the depositions (prior to the oxygen exposure) (Section 3.3 – Oxygen content in samples). Mongstad fails to explicitly teach the capping layer is oxygen permeable. However, the Mongstad Thesis describes that molybdenum capping layers may allow some oxygen to penetrate through the Mo layer (pg. 191604-2), thus indicating that molybdenum is at least somewhat oxygen permeable.
Regarding claim 7, Mongstad fails to explicitly teach the metal hydride has a porosity greater than zero. However, the specification describes that pores/voids in thin films result from the fabrication involving a phase transformation from a gaseous to a solid phase (pg. 10 line 28-32). Mongstad teaches the metal hydride film is deposited by sputtering (Abstract), which is a deposition method wherein material is deposited as a vapor and forms a solid on the substrate, and thus the film produced would necessarily have at least some porosity (greater than 0).
Regarding claim 10, Mongstad teaches at least a thin layer of yttrium (metal) oxide and a main phase of yttrium (metal) hydride (Section 3.3 – Oxygen content in samples) (at least two of metal hydride, metal oxy-hydride, metal hydro-oxide, metal oxide, and metal). As described in the claim 1 rejection, the Mongstad process of exposing the film to air (Section 3.3 – Oxygen content in samples) would inherently form some oxygen containing metal hydride, or metal oxyhydride.
Regarding claim 11, Mongstad teaches the metal hydride is deposited on a glass (transparent) substrate (Section 2 – Experimental methods).
Regarding claim 14, Mongstad teaches the oxygen exposure consists of exposing the metal hydride to air (an oxygen containing atmosphere) (Section 3.1 – Optical properties, Section 3.3 – Oxygen content in samples).
Regarding claim 21, Mongstad teaches the metal hydride is deposited on a glass substrate (Section 2 – Experimental methods).

Claim(s) 1-2, 4-5, 7, 10-11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”).
Regarding claim 1, Chang (NPL) teaches sputtering a yttrium (metal target) in an atmosphere of argon and hydrogen (essentially oxygen free) to form a yttrium hydride thin film on glass substrates (Section 2 – Experimental details). Additionally, Chang teaches that the process results in YH:O films which exhibit photochromic properties when illuminated by light and thus the metal hydride layer must have been exposed to oxygen that reacted with the yttrium hydride (Section 2 – Experimental details).
Regarding claim 2, as described in the claim 1 rejection, Chang teaches the metal in the metal hydride is yttrium (rare earth metal) (Abstract; Section 2 – Experimental details).
Regarding claim 4, Chang teaches the metal hydride is yttrium hydride (Abstract; Section 2 – Experimental details).
Regarding claim 5, Chang teaches the metal hydride may include a yttrium dihydride (YH2) regions in addition to YH3 regions (Section 3 – Results and discussions, pg. 624).
Regarding claim 7, Chang fails to explicitly teach the metal hydride has a porosity greater than zero. However, the specification describes that pores/voids in thin films result from the fabrication involving a phase transformation from a gaseous to a solid phase (pg. 10 line 28-32). Chang teaches the metal hydride film is deposited by sputtering (Abstract), which is a deposition method wherein material is deposited as a vapor and forms a solid on the substrate, and thus the film produced would necessarily have at least some porosity (greater than 0).
Regarding claim 10, Chang teaches that the photochromic material comprises a yttrium hydride layer, which oxygen reacts with to form OH complexes (metal hydroxide) at some of the H positions of the YH2 lattice, and some of the yttrium species gets into a metallic state (at least two of metal hydride, metal oxyhydride, metal hydro-oxide, metal oxide, and metal) (Section 1 - Introduction).
Regarding claim 11, Chang teaches the metal hydride is deposited on a glass (transparent) substrate (Abstract; Section 2 – Experimental methods).
Alternatively, Chang teaches depositing on thin plastic mylar substrates (polymer-based) (Section 2 – Experimental methods) at a thickness of 127 micrometers, which inherently results in a transparent substrate.
Regarding claim 21, Chang teaches the metal hydride is deposited on a glass substrate (Abstract; Section 2 – Experimental methods).
Alternatively, Chang teaches depositing on plastic mylar substrates (polymer-based) (Section 2 – Experimental methods).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mongstad (NPL – “Transparent yttrium hydride thin films prepared by reactive sputtering”), as applied to claim 1 above, and further in view of Van der Molen (NPL – “Insulating fcc YH3-δ stabilized by MgH2”).
Regarding claim 3, Mongstad fails to explicitly teach the metal hydride is doped with one or more elements from the groups of at least one of rare earth metals, lanthanides, and alkalis.
 However, Van der Molen (NPL), in the analogous art of transparent yttrium hydride, teaches YHx may be doped with Mg (Section I – Introduction; Section III-C – Resistivity), which is an alkaline earth metal (alkali) (specification pg. 4 line 13-23), and that the optical and electrical properties of transparent switching mirrors greatly depend on Mg concentration (Fig. 3, Fig. 4c). Mongstad is concerned with the optical properties of transparent yttrium hydride based films (Section 3.1 – Optical properties). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dope the yttrium hydride film of Mongstad with Mg to further control the optical properties.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”), as applied to claim 1 above, and further in view of Van der Molen (NPL – “Insulating fcc YH3-δ stabilized by MgH2”).
Regarding claim 3, Chang fails to explicitly teach the metal hydride is doped with one or more elements from the groups of at least one of rare earth metals, lanthanides, and alkalis. 
However, Van der Molen (NPL), in the analogous art of switchable yttrium hydride films, teaches YHx may be doped with Mg (Section I – Introduction; Section III-C – Resistivity), which is an alkaline earth metal (alkali) (specification pg. 4 line 13-23), and that the optical and electrical properties of transparent switching mirrors greatly depend on Mg concentration (Fig. 3, Fig. 4c). Chang is concerned with the optical properties of photochromic yttrium hydride based films that change from transparent to dark upon illumination (Abstract, Section 1 – Introduction). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to dope the yttrium hydride film of Chang with Mg to further control the optical properties.

Claims 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”), as applied to claims 1 and 11 above, and further in view of the Mongstad Thesis (NPL – “Thin-film metal hydrides for solar energy applications”).
Regarding claim 6, Chang fails to explicitly teach at least one oxygen permeable capping layer is applied on top of the metal hydride prior to the oxygen exposure.
However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches that O content plays a large role in the kinetics and strength of the photochromic reaction (pg. 82) and that a Mo overlying protection layer may be applied to a transparent yttrium hydride film without exposing the sample to air in order to protect the sample from oxidation (pg. 61). Chang is concerned with the photochromic effect over a large area (Section 3 – Results and discussions, pg. 626). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a Mo protection layer on the yttrium hydride layer of Chang before exposing it to air in order to control the oxygen content and thus the photochromic effect. Additionally, the Mongstad Thesis states that some oxygen may penetrate a molybdenum capping layer (pg. 191604-2) and thus the molybdenum layer is at least somewhat oxygen permeable.
Regarding claim 12, Chang fails to explicitly teach depositing a thin interface layer on the substrate prior to the fabrication of the metal hydride. However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches improving adhesion and preventing delamination of a transparent yttrium hydride film by depositing a buffer (thin interface) layer of molybdenum (pg. 61). Chang also teaches depositing a transparent yttrium hydride film onto a substrate (Section 3 – Results and discussions, pg. 624) and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an intermediate Mo layer on the substrate of Chang before depositing the yttrium hydride film to improve adhesion to the substrate.
Regarding claim 14, Chang fails to explicitly teach the oxygen exposure consists of exposing the metal hydride to an oxygen containing atmosphere. However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches hydride films may be oxidized by storage in air or exposure to light under a solar simulator (Paper I – “Stability”). Chang teaches exposing the film to artificial sunlight (solar simulator) in order to induce the photochromic effect (Section 2 – Experimental details). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the exposure to artificial sunlight with an exposure to air (oxygen containing atmosphere) because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (NPL – “Dynamic reactive sputtering of photochromic yttrium hydride thin films”), as applied to claim 1 above, and further in view of the Mongstad Thesis (NPL – “Thin-film metal hydrides for solar energy applications”) and Sugaya (US 20110048970 A1).
Regarding claim 7, Chang fails to explicitly teach that the metal hydride film has a porosity greater than zero. However, the Mongstad Thesis, in the analogous art of photochromic metal hydrides, teaches that O content plays a large role in the kinetics and strength of the photochromic reaction (pg. 82). The Mongstad Thesis also describes that the oxide forms on the surface of yttrium hydride and that the oxide penetrates, or diffuses, into the bulk of the film growing at crystal grain borders (Paper VII – pg. 3). Additionally, Sugaya (US 20110048970 A1), in the analogous art of gas diffusion, teaches that the diffusion time required for a gas to reach a reaction layer, thus changing the composition of the reaction layer, depends on the porosity of the diffusion layer (para 0095). Therefore, the porosity of the diffusion layer is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of porosity by routine optimization, which can include a porosity of greater than 0. See MPEP 2144.05(II). Specifically, the porosity of the yttrium hydride film of Chang, which serves as the diffusion layer for oxygen, would be optimized to control the diffusion rate of oxygen and thus the photochromic properties of the film.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mongstad (NPL – “Transparent yttrium hydride thin films prepared by reactive sputtering”), as applied to claim 11 above, and further in view of the Mongstad Thesis (NPL – “Thin-film metal hydrides for solar energy applications”).
Regarding claim 12, Mongstad fails to explicitly teach depositing a thin interface layer on the growth substrate prior to fabrication of the metal hydride. However, the Mongstad Thesis, in the analogous art of transparent yttrium hydrides, teaches improving adhesion and preventing delamination of a transparent yttrium hydride film by depositing a buffer (thin interface) layer of molybdenum (pg. 61). Mongstad also teaches depositing a transparent yttrium hydride film (Section 3.2 – Structural properties) and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit an intermediate Mo layer on the substrate of Mongstad before depositing the yttrium hydride film to improve adhesion to the substrate.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the rejection relying upon Mongstad does not teach the limitations of claim 1 because Mongstad teaches forming an oxide rather than an oxygen-containing hydride and thus would not be photochromic. This argument is not persuasive because, though Mongstad mentions the formation of a thin layer of oxides on the surface of the film, oxygen containing yttrium hydride would also form within the bulk film, thus forming a photochromic material. Furthermore, Maehlen (NPL – “Engineering of the band gap and optical properties of thin films of yttrium hydride”) describes that exposure of yttrium hydride to air results in forming oxygen containing yttrium hydride with photochromic properties in addition to the oxide layer. Additionally, the recitation that “oxygen may be incorporated into the films during the deposition process” refers to the deposition of the capping layer atop the yttrium hydride and thus this incorporation of oxygen in the yttrium hydride would meet the claim limitations by oxygenating the yttrium hydride, which inherently has photochromic properties.
Applicant also argues that the rejection relying upon Chang is improper because it does not teach exposing the film to oxygen. Specifically, applicant states that change does not explicitly describe where the oxygen to form YH:O comes from and at most attributes the incorporation of oxygen to water vapor in the deposition chamber as opposed to a post deposition oxidation. This argument is not persuasive because Chang states that yttrium hydride thin films were deposited on glass substrates, thus indicating that the films were formed prior to the oxidation. Additionally, regardless of the source of oxygen, it is clear that the film must be exposed to some form of oxygen to form the YH:O films. Water contains oxygen atoms and thus would meet the limitation of “exposing the metal hydride layer to oxygen” because claim 1 does not specifically require oxygen gas. Furthermore, as described in the rejection of claim 14, the Mongstad thesis teaches hydride films for forming photochromic metal hydrides  may be oxidized by storage in air.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797